MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                       FILED
      this Memorandum Decision shall not be                                    Jun 19 2018, 8:39 am
      regarded as precedent or cited before any
                                                                                   CLERK
      court except for the purpose of establishing                             Indiana Supreme Court
                                                                                  Court of Appeals
      the defense of res judicata, collateral                                       and Tax Court

      estoppel, or the law of the case.


      APPELLANT PRO SE
      Todd Cooper
      Louisville, Kentucky



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Todd Cooper,                                             June 19, 2018
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               10A01-1708-SC-1925
              v.                                               Appeal from the Clark Circuit
                                                               Court
      Mark VanGilder, Leah                                     The Honorable Maria Granger,
      Donohue, William Donohue,                                Special Judge
      and Mary VanGilder,                                      Trial Court Cause No.
      Appellees-Plaintiffs                                     10C03-1603-SC-325




      Crone, Judge.


                                             Case Summary
[1]   In this pro se appeal, we are asked to review a protracted small claims action

      that began as a simple eviction action and has now spanned six different trial


      Court of Appeals of Indiana | Memorandum Decision 10A01-1708-SC-1925 | June 19, 2018             Page 1 of 7
      judges and one interlocutory appeal. Landlords Mark VanGilder, Leah

      Donohue, William Donohue, and Mary VanGilder (collectively “VanGilder”)

      filed a small claims complaint against tenant Todd Cooper for eviction due to

      nonpayment of rent. Cooper filed a motion to dismiss, a motion for recusal,

      and a request for jury trial, all of which the trial court denied. The court issued

      a judgment in favor of VanGilder for unpaid rent and a portion of VanGilder’s

      attorney’s fees. Cooper now appeals, challenging the trial court’s denial of his

      motions and claiming that he was denied due process in the trial court’s denial

      of his request for jury trial. Finding that Cooper has failed to provide us with a

      complete record upon which we can fully review his claims and that his

      arguments lack cogency, we affirm.


                                  Fact and Procedural History
[2]   As best we can discern from the record before us, the facts are as follows. In

      2015, Cooper leased a house (“the Property”) from VanGilder at a monthly rate

      of $750. Just after Christmas, a leaky roof resulted in water damage to part of

      the Property. VanGilder assessed the situation and placed a tarp over the roof.

      The first week of January, VanGilder hired a water damage restoration

      company to repair the Property. A mold specialist examined the Property and

      found that the levels of mold were low enough for Cooper and his family to live

      there. Meanwhile, Cooper sought another opinion regarding the presence of

      mold because his grandchild, who lived on the Property with Cooper and his

      two daughters, had become ill with a respiratory infection and required

      treatment at a hospital. Cooper continued to express his concerns about mold,

      Court of Appeals of Indiana | Memorandum Decision 10A01-1708-SC-1925 | June 19, 2018   Page 2 of 7
      and VanGilder sent the mold specialist back to the Property with a chemical

      spray to kill the existing mold and prevent new mold from growing.


[3]   Cooper did not pay his rent for February 2016. On February 17, 2016,

      VanGilder sent Cooper a letter offering to forgo the February and March 2016

      rent payments if Cooper would vacate the Property by March 31, 2016. Cooper

      sent a letter in response saying that he found VanGilder’s terms unfair. He

      essentially counteroffered to not pay rent for February and March and stated

      that he expected VanGilder to make certain additional repairs. Cooper did not

      pay March’s rent payment and did not vacate on March 31. Shortly thereafter,

      VanGilder filed an eviction action in small claims court due to Cooper’s

      nonpayment of rent. The action below eventually involved six different trial

      judges and one interlocutory appeal.


[4]   Meanwhile, Cooper and his family continued to live on the Property off and on

      without paying rent until the lease term expired. He testified that the family

      alternated between the Property and a house in Louisville “because there is not

      enough room in [the Louisville house.]” Tr. Vol. 2 at 73.


[5]   At some point in the proceedings below, Cooper requested a jury trial and filed

      a motion to dismiss for insufficient notice. He also filed a motion for recusal,

      claiming that the trial court, a special judge assigned to the case, was biased

      because she had previously worked as a prosecutor in the courthouse where

      Mark VanGilder and Leah Donohue worked. At a June 2017 hearing/bench

      trial, he told the trial court that he had filed a complaint against her with the


      Court of Appeals of Indiana | Memorandum Decision 10A01-1708-SC-1925 | June 19, 2018   Page 3 of 7
      Judicial Qualifications Commission based on what he believed to be ex parte

      communication with VanGilder concerning the cancellation of one of the

      hearings in his case. The trial court denied Cooper’s motion for recusal. The

      court also denied Cooper’s motion for jury trial, finding that it had been

      untimely filed.


[6]   On June 19, 2017, the trial court issued an order finding the eviction claim and

      notice to Cooper sufficient and denying Cooper’s motion to dismiss. The court

      awarded VanGilder $750 in unpaid rent and $1000 in attorney’s fees. Cooper

      now appeals.


                                     Discussion and Decision
[7]   Cooper contends that the trial court erred in denying his motions for recusal

      and dismissal as well as his request for a jury trial. At the outset, we note that

      this appeal comes from small claims court, where the trial is to “be informal,

      with the sole objective of dispensing speedy justice between the parties

      according to the rules of substantive law.” Ind. Small Claims Rule 8(A). The

      present small claims action has involved six changes of judge and one

      interlocutory appeal, and the underlying lease has expired. As such, the speedy

      justice objective has not been accomplished.


[8]   As another preliminary matter, we observe that VanGilder has not filed an

      appellee’s brief. Where an appellee fails to file a brief, we do not undertake to

      develop arguments on his behalf; rather, we may reverse upon a prima facie

      showing of reversible error. Morton v. Ivacic, 898 N.E.2d 1196, 1199 (Ind.

      Court of Appeals of Indiana | Memorandum Decision 10A01-1708-SC-1925 | June 19, 2018   Page 4 of 7
       2008). Prima facie error is error “at first sight, on first appearance, or on the

       face [of] it.” Id. As the appellant, Cooper nevertheless bears the burden of

       demonstrating that he is entitled to relief, and if he does not meet this burden,

       we will affirm. R.J.S. v. Stockton, 886 N.E.2d 611, 613 (Ind. Ct. App. 2008).


[9]    We also note that Cooper chose to proceed pro se both below and on appeal. It

       is well settled that pro se litigants are held to the same legal standards as

       licensed attorneys. Twin Lakes Reg’l Sewer Dist. v. Teumer, 992 N.E.2d 744, 747

       (Ind. Ct. App. 2013). This includes those such as Cooper who prosecute their

       appeals pro se and therefore must comply with all the rules of appellate

       procedure. Srivastava v. Indianapolis Hebrew Congregation, Inc., 779 N.E.2d 52, 61

       (Ind. Ct. App. 2002), trans. denied (2003). While we prefer to decide issues on

       the merits, where the appellant’s noncompliance with appellate rules is so

       substantial as to impede our consideration of the issues, we may deem the

       alleged errors waived. Perry v. Anonymous Physician 1, 25 N.E.3d 103, 105 n.1

       (Ind. Ct. App. 2014), trans. denied (2015), cert. denied.


[10]   Cooper has failed to comply with several procedural rules. For example, his

       brief is deficient in many respects. The statement of facts includes argument

       and conclusions, in violation of Appellate Rule 46(A)(6), which requires a

       narrative description of the relevant facts stated in accordance with the

       appropriate standard of review. See New v. Pers. Representative of Estate of New,

       938 N.E.2d 758, 765 (Ind. Ct. App. 2010) (appellant’s statement of facts shall

       neither omit relevant facts nor contain subjective argument), trans. denied

       (2011). Similarly, Cooper’s statement of the case does not lay out the relevant

       Court of Appeals of Indiana | Memorandum Decision 10A01-1708-SC-1925 | June 19, 2018   Page 5 of 7
       procedural posture of the case as required by Appellate Rule 46(A)(5), but

       instead includes allegations and argument. With respect to the argument

       section, we first note that Cooper has failed to include citations to support his

       statement of the appropriate standard of review, as required by Appellate Rule

       46(A)(8)(b). Additionally, his arguments lack cogency. As the party with the

       burden of establishing error on appeal, he must cite pertinent authority and

       develop reasoned arguments supporting his allegations. Ind. Appellate Rule

       46(A)(8). He cites only two cases within his argument section and fails to use

       them to develop coherent arguments in support of his positions. Instead, he

       relies on documents not included in the record on appeal, i.e., VanGilder’s

       complaint (with the lease attached), the CCS, the negotiation offer from

       VanGilder, and Cooper’s letter/counteroffer in response.


[11]   Moreover, Cooper has failed to submit the exhibits admitted at trial as required

       by Indiana Appellate Rule 29(A). Exhibits are especially important where, as

       here, we are asked to review a lease agreement and documents related to the

       parties’ subsequent correspondence and negotiations. Where Cooper cites the

       documents in his brief, he merely cites to the transcript pages that include

       references to portions of them. We do not have the complete documents, and

       we cannot review them piecemeal. Cooper has also failed to submit an

       appendix, as required by Appellate Rules 49(A) and 50(A)(1). This leaves us

       without access to the chronological case summary (“CCS”), other than two

       isolated pages that Cooper included in his notice of appeal. From what we can

       glean, the CCS was twenty-two pages long. Without it, we have no way of


       Court of Appeals of Indiana | Memorandum Decision 10A01-1708-SC-1925 | June 19, 2018   Page 6 of 7
       reviewing whether Cooper failed to meet the deadline for requesting a jury trial,

       as indicated by the trial court, or whether VanGilder failed to give him

       adequate notice to pay or quit. Finally, we have no access to his motions to

       recuse, to dismiss, or for jury trial, the denial of which we are now asked to

       review. In short, the absence of the CCS, motions, and exhibits makes review

       of Cooper’s appeal impossible.1


[12]   In sum, Cooper has failed to submit a sufficient record for us to conduct a

       meaningful review of his case. We cannot review his case in a vacuum, and as

       he is the party with the burden of establishing error on appeal, we must affirm.


[13]   Affirmed.


       Bailey, J., and Brown, J., concur.




       1
          Appellate Rule 49(B) states, “Any party’s failure to include any item in an Appendix shall not waive any
       issue or argument.” (Emphasis added.) Notwithstanding, we note that this case involves a wholesale failure
       to file an appendix, not merely the omission of an item.

       Court of Appeals of Indiana | Memorandum Decision 10A01-1708-SC-1925 | June 19, 2018             Page 7 of 7